Name: Council Regulation (EEC) No 3221/83 of 4 November 1983 establishing ceilings and Community supervision for imports of certain goods originating in Yugoslavia (1984)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 11 . 83 Official Journal of the European Communities No L 324/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3221 /83 of 4 November 1983 establishing ceilings and Community supervision for imports of certain goods originating in Yugoslavia ( 1984) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas a Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia (') was concluded on 24 January 1983 ; Whereas Article 1 of Protocol 1 annexed to that Agreement provides , on the one hand, that imports of the goods therein set out are limited to annual ceilings above which the customs duties applicable to third countries may be reintroduced ; whereas , following the accession of the Hellenic Republic to the Community, an Additional Protocol amending the said Protocol 1 was signed on 1 April 1982 ; whereas , pending the entry into force of this Additional Protocol, the Community has put into force the amendments to the trade arrangements provided for in the said Protocol by Regulation (EEC) No 287/ 82 (2); whereas , on the other hand, a Supplementary Protocol to the Cooperation Agreement between the European Economic Community and the Socialist Federal Republic of Yugoslavia concerning trade in textile products , hereinafter referred to as 'the Supplementary Protocol', has been negotiated ; whereas until the Supplementary Protocol comes into force the arrangements provided by it should be applied from 1 January 1983 ; whereas , therefore , the ceilings to be applied in 1984 must be established ; whereas in this situation it is necessary that the Commission be regularly informed of the trend of the imports of the goods in question and, in consequence, it is necessary to subject these imports to supervision ; Whereas this objective may be achieved by means of an administrative procedure based on setting off imports of the products in question against the ceilings at Community level, as and when these products are entered with customs authorities for free circulation ; whereas this administrative procedure must make provision for the reintroduction of customs tariff duties as soon as the ceilings have been reached at Community level ; Whereas this administrative procedure requires close and particularly rapid cooperation between the Member States and the Commission ; whereas the latter must, in particular, be able to follow the progress of amounts set off against the ceilings and keep the Member States informed ; whereas this cooperation must be all the closer since the Commission must be able to take adequate measures to reintroduce customs tariff duties whenever one of the ceilings has been reached ; Whereas the trend of imports should be followed for certain goods ; whereas it is therefore desirable that imports of such goods should be subject to supervision , HAS ADOPTED THIS REGULATION : Article 1 1 . From 1 January to 31 December 1984, imports of certain goods originating in Yugoslavia and listed in Annexes I , II , III and IV shall be subject to ceilings and to Community supervision . The description of the goods referred to in the preceding subparagraph, their tariff headings and statistical numbers and the levels of the indicative ceilings or sub-ceilings are given in the abovementioned Annexes . The sub-ceilings established for certain products in Annex II which have not undergone an outward processing operation in conformity with the Community Regulation on economic outward processing are indicated in column 5 of that Annex. 2 . Amounts shall be set off against the ceilings or sub-ceilings as and when the goods are entered with customs authorities for free circulation and accompanied by a movement certificate conforming to the rules contained in Protocol 2 to the Agreement. (') OJ No L 41 , 14 . 2 . 1983 , p . 1 . ( 2) OJ No L 30 , 6 . 2 . 1982 , p . 1 . No L 324/2 Official Journal of the European Communities 21 . 11.83 With regard to the ceilings established for categories 4, 5 , 6, 7 , 8 , 12, 15 B, 16, 18 , 24/25 and 73 of Annex II, re-imported products which have undergone an outward processing operation in conformity with the Community Regulation on economic outward processing may be charged against the respective ceilings only if in the movement certificate issued by the competent Yugoslav authorities reference is made to the prior authorization provided for by the Community Regulation on economic outward processing . Goods shall be set off against the ceiling or sub ­ ceilings only if the movement certificate has been submitted before the date on which customs duties are reimposed . The reaching of a ceiling or sub-ceiling shall be determined at Community level on the basis of imports set off against it in the manner defined in the preceding subparagraphs . The Member States shall periodically inform the Commission of imports effected in accordance with the above rules ; such information shall be supplied under the conditions laid down in paragraph 4. 3 . As soon as the ceilings or sub-ceilings have been reached, the Commission may adopt a Regulation reimposing until the end of the calendar year the customs duties applicable to third countries . In the case of such a reimposition, Greece shall reintroduce the levying of the customs duties which it applies to third countries at the date in question. However, if customs duties are reimposed, imports of the goods listed in Annex V, which within the meaning of Protocol 2 annexed to the Agreement have obtained originating status in the free zone established by the Agreements signed at Osimo, shall continue to benefit from exemption of duties provided that this originating status is certified on the movement certificate by the competent Yugoslav authorities. 4 . Member States shall forward to the Commission, not later than the 15th day of each month, statements of the amounts set off during the preceding month . They shall , if the Commission so requests, make up such statements for periods of 10 days and forward them within five clear days of expiry of the preceding 10-day period . Article 2 From 1 January to 31 December 1984, imports of the goods originating in Yugoslavia referred to in Annex I for which the ceiling level is not specified shall be subject to Community supervision. Member States shall forward to the Commission, not later than the 15th day of each month, statements of imports of the products in question effected during the preceding month ; to this end, only products submitted to the customs authorities under cover of an entry for free circulation and accompanied by a movement certificate conforming to the rules contained in Protocol 2 to the Agreement shall be taken into consideration. They shall, if the Commission so requests, make up import statements for periods of 10 days and forward them within five clear days of expiry of the preceding 10-day period . Article J The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with. Article 4 This Regulation shall enter into force on 1 January 1984 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 November 1983 . For the Council The President C. VAITSOS 21 . 11 . 83 Official Journal of the European Communities No L 324/3 ANNEX I Order No CCT heading No Description NIMEXE code Level of ceiling (tonnes) 1 2 3 4 5 31.02 Mineral or chemical fertilizers , nitrogenous : I I YU 1 B. Urea containing more than 45 °/o by weight of nitrogen on the dry anhydrous product 31.02-15 2 425 I YU 2 C. Other 31.02-20 , 30 , 40 , 50 , 60 , 70 , 80 , 90 21 278 I YU 3 31.05 39.03 Other fertilizers ; goods of the present Chapter in tablets , lozenges and similar prepared forms or in packings of a gross weight not exceeding 10 kg Regenerated cellulose ; cellulose nitrate, cellulose ace ­ tate and other cellulose esters , cellulose ethers and other chemical derivatives of cellulose, plasticized or not (for example, collodions , celluloid); vulcanized fibre : B. Other : 31.05 all Nos 35 280 I YU 4 I. Regenerated cellulose 39.03-07, 08 , 12 , 14 , 15 , 17 1 196 I YU 5 40.11 II . Cellulose nitrates Rubber tyres , tyre cases , interchangeable tyre treads, inner tubes and tyre flaps, for wheels of all kinds : B. Other : II . Other : 39.03-21 , 23 , 25 , 27, 29 649 I YU 6  Of the kind used on bicycles or cycles with auxiliary motor, on motor-cycles or motor ­ scooters ; tyre flaps (separately consigned); tyre cases with sewn-in inner tubes, for racing bicycles 40.11-21 , 23 , 40 , 45 , 52 , 53 2 318 I YU 7  Other 40.11-25 , 27, 29, 55, 57, 62, 63 , 80 3 254 I YU 8 ex 42.03 Articles of apparel and clothing accessories , of leath ­ er or of composition leather, excluding protective gloves for all trades 42.03-10 , 25 , 27, 28 , 51 , 59 290 I YU 9 44.15 Plywood, blockboard, laminboard, battenboard and similar laminated wood products (including veneered panels and sheets) ; inlaid wood and wood marquetry 44.15 all Nos 104 186 m5 I YU 10 44.18 Reconstituted wood, being wood shavings, wood chips , sawdust, wood flour or other ligneous waste agglomerated with natural or artificial resins or other organic binding substances, in sheets , blocks or the like 44.18 all Nos 25 495 I YU 11 64.01 Footwear with outer soles and uppers of rubber or artificial material 64.01 all Nos 394 No L 324/4 Official Journal of the European Communities 21 . 11 . 83 Order No CCT heading No Description NIMEXE code Level of ceiling (tonnes) 1 2 3 4 5 64.02 Footwear with outer soles of leather or composition leather; footwear (other than footwear falling within heading No 64.01 ) with outer soles of rubber or arti ­ ficial plastic material : I YU 12 A. Footwear with uppers of leather 64.02-21 , 29 , 32, 34, 35 , 38 , 40 , 41 , 43 , 45 , 47, 49, 50 , 52 , 54 , 56 , 58 , 59 465 I YU 13 B. Other 64.02-60 , 61 , 69 , 99 158 I YU 14 70.05 70.14 Unworked drawn or blown glass (including flashed glass), in rectangles Illuminating glassware, signalling glassware and optical elements of glass , not optically worked or of optical glass : A. Articles for electrical lighting fittings : 70.05 all Nos 4 635 I YU 15 II . Other (for example, diffusers, ceiling lights, bowls, cups , lamp-shades , globes, tulip-shaped pieces) 70.14-19 1 747 I YU 16 73.18 Tubes and pipes and blanks therefor, of iron (other than of cast iron) or steel , excluding high-pressure hydro-electric conduits 73.18 all Nos 9 263 I YU 17 74.04 Wrought plates, sheets and strip, of copper 74.04 all Nos 699 I YU 18 74.07 Tubes and pipes and blanks therefor, of copper ; hollow bars of copper 74.07 all Nos 1 936 I YU 19 76.02 Wrought bars , rods, angles , shapes and sections , of aluminium ; wire 76.02 all Nos 1 162 I YU 20 76.03 Wrought plates, sheets and strip, of aluminium 76.03 all Nos 2 548 I YU 21 79.03 85.01 Wrought plates, sheets and strip, of zinc ; zinc foil ; zinc powders and flakes Electrical goods of the following descriptions ; gener ­ ators, motors, converters (rotary or static), trans ­ formers , rectifiers and rectifying apparatus, induct ­ ors : B. Other machines and apparatus 79.03 all Nos 2 205 I YU 22 I. Generators, motors (whether or not equipped with speed-reducing, changing or step-up gear) and rotary converters 85.01-08 , 09, 10, 11 , 12 , 13 , 14, 15 , 17 , 18 , 21 , 23 , 24, 25 , 26, 28 , 31 , 33 , 34, 36, 38 , 39 , 41 , 42 , 44 , 46 , 47 , 49, 52 , 54, 55 , 56 , 57 , 58 3 513 I YU 23 C. Parts 85.01-89 , 90 , 93 , 95 1 400 21 . 11 . 83 Official Journal of the European Communities No L 324/5 Order No CCT heading No Description NIMEXE code Level of . ceiling (tonnes) 1 2 3 4 5 85.23 Insulated (including enamelled or anodized), electric wire, cable, bars , strip and the like (including coaxial cable), whether or not fitted with connectors : I YU 24 B. Other 85.23 all Nos, excluding 85.23-01 1 879 I YU 25 85.25 Insulators of any material 85.25 all Nos 315 I YU 26 87.10 87.14 Cycles (including delivery tricyles), not motorized Other vehicles (including trailers) not mechanically propelled, and parts thereof : B. Trailers and semi-trailers : 87.10 all Nos 657 I YU 27 94.01 II . Other Chairs and other seats (other than those falling within heading No 94.02), whether or not convertible into beds, ana parts thereof : B. Other : 87.14-33 , 37, 39, 43 , 49 1 779 I YU 28 94.03 ex II . Other, excluding seats specially designed for motor vehicles Other furniture and parts thereof : 94.01-31 , 35, 41 , 45 , 50, 60, 70, 91 , 93 , 99 5 791 I YU 29 B. Other 94.03 all Nos, excluding 94.03-11 , 15 , 19 5 096 I YU 30 25.23 28.56 Portland cement, ciment fondu, slag cement, super ­ sulphate cement and similar hydraulic cements, whether or not coloured or in the form of clinker Carbides, whether or not chemically defined : 25.23 all Nos I YU 31 C. Of calcium 28.56-50  I YU 32 44.23 Builders' carpentry and joinery (including prefabri ­ cated and sectional buildings and assembled parquet flooring panels) 44.23 all Nos  I YU 33 46.03 48.01 Basketwork, wickerwork and other articles of plaiting materials , made directly to shape ; articles made up from goods falling within heading No 46.02 ; articles of loofah Paper and paperboard (including cellulose wadding) in rolls or sheets : C. Kraft paper and kraft board : 46.03 all Nos I YU 34 II . Other 48.01-07, 10 , 20 , 22, 24, 30 , 32 , 34, 36 , 38 , 39 , 40 , 42 , 44 , 46 , 48 , 50 , 51 I YU 35 69.02 Refractory bricks, blocks, tiles and similar refractory constructional goods, other than goods falling within heading No 69.01 69.02 all Nos  No L 324/6 Official Journal of the European Communities 21 . 11 . 83 Order No CCT heading No Description NIMEXE code Level of ceiling (tonnes) 1 2 3 4 5 I YU 36 69.11 Tableware and other articles of a kind commonly used for domestic or toilet purposes , of porcelain or china (including biscuit porcelain and parian) 69.11 all Nos  I YU 37 70.13 Glassware (other than articles falling within heading No 70.19) of a kind commonly used for table, kitchen, toilet or office purposes, for indoor decoration, or for similar uses 70.13 all Nos  I YU 38 74.03 84.41 Wrought bars, rods , angles , shapes and sections, of copper; copper wire Sewing machines, furniture specially designed for sewing machines ; sewing machine needles : 74.03 all Nos I YU 39 87.12 A. Sewing machines, furniture specially designed for sewing machines : I. Sewing machines (lock-stitch only), with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor ; sewing machine heads (lock-stitch only), of a weight not exceeding 16 kg without motor or 17 kg including the motor : b) Other Parts and accessories of articles falling within heading No 87.09 , 87.10 or 87.11 : 84.41-13  I YU 40 B. Other 87.12-20 , 32 , 34, 38 , 40 , 50 , 55 , 60 , 70 , 80 , 91 , 95 , 97 , 99 I YU 41 28.10 28.14 Phosphorus pentoxide and phosphoric acids (meta-, ortho- and pyro-) Halides , oxyhalides and other halogen compounds of non-metals : 28.10 all Nos I YU 42 B. Other halogen compounds of non-metals 28.14-90  I YU 43 28.16 Ammonia, anhydrous or in aqueous solution 28.16 all Nos  I YU 44 28.19 28.20 Zinc oxide and zinc peroxide Aluminium oxide and hydroxide ; artificial corundum : 28.19 all Nos &gt;  I YU 45 28.40 B. Artifical corundum Phosphites , hypophosphites and phosphates : B. Phosphates (including polyphosphates) : 28.20-30 I YU 46 II . Other 28.40-30 , 62, 65 , 71 , 79, 81 , 85  I YU 47 28.46 Borates and perborates 28.46 all Nos  I YU 48 28.47 Salts of metallic acids (for example , chromates , per ­ manganates, stannates) 28.47 all Nos 21 . 11 . 83 Official Journal of the European Communities No L 324/7 Order No CCT heading No Description NIMEXE code Level of ceiling (tonnes) 1 2 3 4 5 28.56 Carbides, whether or not chemically defined : I I YU 49 29.16 A. Of silicon Carboxylic acids with alcohol, phenol , aldehyde or ketone function and other single or complex oxygen ­ function carboxylic acids , and their anhydrides , halides , peroxides and peracids , and their halo ­ genated , sulphonated nitrated or nitrosated deri ­ vatives : A. Carboxylic acids with alcohol function : IV. Citric acid and its salts and esters : 28.56-10 I YU 50 29.35 a) Citric acid Heterocylic compounds ; nucleic aids : ex Q. Other : 29.16-21 I YU 51  Melamine 29.35-92  I YU 52 31.03 39.02 Mineral or chemical fertilizers, phosphatic Polymerization and copolymerization products (for example, polyethylene, polyteranaloethylenes, polyisobutylene, polystyrene, polyvinyl chloride, polyvinyl acetate, polyvinyl chlorocetate and other polyvinyl derivatives, polyacrylic and polymethacrylic derivatives, coumarone-indene resins) : C. Other 31.03 all Nos I YU 53 I. Polyethylene 39.02-03 , 04 , 05 , 06 , 07 , 09, 11 , 12 , 13 _ I YU 54 IV. Polypropylene 39.02-21 , 22 , 23 , 25 , 26, 27 , 28  I YU 55 41.02 VII . Polyvinyl chloride Bovine cattle leather (including buffalo leather) and equine leather, except leather falling within heading No 41.06 or 41.08 : 39.02-41 , 43 , 45 , 46 , 47 , 51 , 52 , 53 , 54 , 57, 59, 61 , 66 I YU 56 41.05 B. Bovine cattle leather (including buffalo leather) not further prepared than chrome-tanned, in the wet blue state C. Other Other kinds of leather, except leather falling within heading No 41.06 or 41.08 : B. Other : 41.02-12 , 14 41.02-17 , 19, 21 , 28 , 31 , 32 , 35 , 37 , 98 I YU 57I II . Other 41.05-91 , 93 , 99  I YU 58 42.02 Travel goods (for example , trunks , suit-cases , hat ­ boxes , travelling-bags, rucksacks), shopping-bags, handbags, satchels, briefcases , wallets , purses, toilet ­ cases , tool-cases , tobacco-pouches , sheaths, cases , boxes (for example, for arms, musical instruments, binoculars , jewellery, bottles collars , footwear, brushes) and similar containers , of leather or of composition leather, of vulcanized fibre, of artificial plastic sheeting, of paperboard or of textile fabric 42.02 all Nos No L 324/8 Official Journal of the European Communities 21 . 11 . 83 Order No CCT heading No Description NIMEXE code Level of ceiling (tonnes) 1 2 3 4 5 IYU59 44.11 Fibre building board of wood or other vegetable material , whether or not bonded with natural or arti ­ ficial resins or with other organic binders 44.11 all Nos  I YU 60 44.17 48.01 'Improved' wood, in sheets , blocks or the like Paper and paperboard (including cellulose wadding) in rolls or sheets : ex F. Other : 44.17 all Nos I YU 61  Printing paper and writing paper 48.01-76, 78 , 79, 80, 81  I YU 62 48.15 68.13 Other paper and paperboard, cut to size or shape Fabricated asbestos and articles thereof (for example, asbestos board, thread and fabric ; asbestos clothing, asbestos jointing), reinforced or not, other than goods falling within heading No 68.14 ; mixtures with a basis of asbestos and mixtures with a basis of asbestos and magnesium carbonate, and articles of such mixtures : B. Articles of asbestos : 48.15 all Nos I YU 63 I. Thread 68.13-33 , 35  I YU 64 II . Fabric 68.13-36  I YU 65 69.07 69.12 Unglazed setts, flags and paving, hearth and wall tiles Tableware and other articles of a kind commonly used for domestic or toilet purposes , of other kinds of pottery : 69.07 all Nos I YU 66 || C. Earthenware or fine pottery 69.12-31 , 39  I YU 67 70.12 70.14 Glass inners for vacuum flasks or for other vacuum vessels Illuminating glassware, signalling glassware and optical elements of glass , not optically worked nor of optical glass : 70.12 all Nos I YU 68 B. Other 70.14-91 , 95  I YU 69 73.20 73.40 Tube and pipe fittings (for example, joints , elbows, unions and flanges), of iron or steel Other articles of iron or steel : ex B. Other : 73.20-all Nos I YU 70  Pallets and similar platforms for handling goods 73.40-47  I YU 71 74.05 Copper foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper orother reinforcing material), of a thickness (excluding any backing) not exceeding 0,15 mm 74.05 all Nos 21 . 11 . 83 Official Journal of the European Communities No L 324/9 Order No CCT heading No Description NIMEXE code Level of ceiling (tonnes) 1 2 3 4 5 IYU72 74.10 Stranded wire, cables , cordage, ropes, plaited bands and the like, of copper wire, but excluding insulated electric wires and cables 74.10 all Nos  IYU73 76.04 Aluminium foil (whether or not embossed, cut to shape, perforated, coated, printed, or backed with paper or other reinforcing material), of a thickness (excluding backing) not exceeding 0,20 mm 76.04 all Nos """""' I YU 74 76.06 Tubes and pipes and blanks therefor, of aluminium ; hollow bars of aluminium 76.06 all Nos  IYU75 76.12 Stranded wire, cables, cordage, ropes, plaited bands and the like, of aluminium wire, but excluding insu ­ lated electric wires and cables 76.12 all Nos  I YU 76 78.03 Wrought plates , sheets and strip, of lead 78.03 all Nos  I YU 77 79.02 84.15 Wrought bars , rods, angles, shapes and sections, of zinc ; zinc wire Refrigerators and refrigerating equipment (electrical and other) : 79.02 all Nos I YU 78 B. Evaporators and condensers, excluding those for domestic refrigerators 84.15-05  I YU 79 C. Other 84.15-06, 11 , 14 , 16, 17, 18 , 19 , 20 , 21 , 32, 36, 41 , 46, 51 , 59, 61 , 68 , 72, 74, 78 , 92, 98 I YU 80 84.62 85.09 Ball , roller or needle roller bearings Electrical lighting and signalling equipment and electrical windscreen wipers, defrosters and demisters , for cycles or motor vehicles : ex C. Other : 84.62 all Nos I YU 81 85.15  Electrical windscreen wipers , defrosters and demisters Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers) and television cameras ; radio naviga ­ tional aid apparatus, radar apparatus and radio remote control apparatus : A. Radiotelegraphic and radiotelephonic trans ­ mission and reception apparatus ; radio ­ broadcasting and television transmission and reception apparatus (including receivers incor ­ porating sound recorders or reproducers) and television cameras : III . Receivers , whether or not incorporating sound recorders or reproducers : 85.09-91 I YU 82 b) Other 85.15-12, 13 , 16, 17 , 18 , 20, 21 , 22 , 23, 24, 25 , 26, 27 No L 324/ 10 Official Journal of the European Communities 21 . 11 . 83 Order No CCT heading No Description NIMEXE code Level of ceiling (tonnes) 1 2 3 4 5 85.15 (cont 'd) C. Parts : II . Other : c) OtherIYU83 85.15-82 , 84 , 86, 88 , 91 , 99 85.19 Electrical apparatus for making and breaking electri ­ cal circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits (for example, switches, relays, fuses , lightning arresters , surge suppressors , plugs, lampholders and junction boxes); resistors , fixed or variable (including potentiometers), other than heating resistors ; printed circuits , switchboards (other than telephone switchboards) and control panels : A. Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits or for making connections to or in electri ­ cal circuits IYU 84 85.19-01 , 02 , 04 , 05 , 06 , 08 , 12, 18 , 21 , 23 , 24 , 25 , 26, 27 , 28 , 32 , 34 , 36 , 38 , 41 , 43 , 45 , 47, 51 , 53 , 57 , 58 , 61 , 62, 63 , 64, 65 , 68 , 75 85.19-81 , 82 , 84 , 85 , 87 IYU 85 IYU 86 85.21 85.21 all Nos B. Resistors, fixed or variable (including potentio ­ meters), other than heating resistors Thermionic, cold cathode and photo-cathode valves and tubes (including vapour or gas filled valves and tubes , cathode-ray tubes, television camera tubes and mercury arc rectifying valves and tubes); photocells ; mounted piezo-electric crystals ; diodes , transistors and similar semi-conductor devices ; light-emitting diodes ; electronic microcircuits 21 . 11 . 83 Official Journal of the European Communities No L 324/ 11 ANNEX II Category No CCT heading No Description NIMEXE code Level ofceiling 1 2 3 4 5 55.05 55.09 Cotton yarn, not put up for retail sale Other woven fabric of cotton 55.05 all Nos 55.09 all Nos 1 2 2 A 3 935 tonnes 4 77 1 tonnes 1 010 tonnesOf which other than unbleached or bleached, maximum 55.09-06, 07, 08 , 09, 51 , 52, 53 , 54 , 55 , 56, 57, 59, 61 , 63 , 64, 65 , 66 , 67, 70 , 71 , 73 , 83, 84, 85, 87, 88 , 89, 90, 91 , 92 , 93 , 98 , 99 3 56.07 Yarn of man-made fibres (discontinuous or waste), put up for retail sale : A. Of synthetic textile fibres 431 tonnes56.07-01 , 04, 05 , 07, 08 , 10 , 12 , 15 , 19 , 20 , 22 , 25 , 29, 30, 31 , 35 , 38 , 39, 40 , 41 , 43 , 45 , 46, 47 , 49 Level of ceiling : a) global b) for products not covered by the sec ­ ond subparagraph of Article 1 (2) 4 60.04 60.04-19 , 20 , 22 60.04-23 60.04-24 60.04-26 Under garments, knitted or crocheted, not elastic or rubberized : B. Other : I. T-shirts II . Lightweight fine knit roll, polo or turtle necked jumpers and pullovers : a) Of cotton b) Of synthetic textile fibres c) Of regenerated textile fibres IV. Other : b) Of synthetic textile fibres : 1 . Men's and boys': aa) Shirts dd) Other 2 . Women's , girls' and infants': ee) Other a) 4 112 000 pieces b) 2 304 000 pieces 60.04-41 60.04-50 60.04-58 No L 324/ 12 Official Journal of the European Communities 21 . 11 . 83 Category No CCT heading No Description NIMEXE code Level of ceiling a) global b) for products not covered by the sec ­ ond subparagraph of Article 1 (2) 1 2 3 4 5 60.04 (cont'd) B. IV. d) Of cotton : 1 . Men's and boys' : aa) Shirts dd) Other 2 . Women's , girls' and infants': dd) Other 60.04-71 60.04-79 60.04-89 5 60.05 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : I. Jerseys and pullovers , containing at least 50 % by weight of wool and weighing 600 g or more per article II . Other : b) Other : 4 . Other outer garments : bb) Jerseys , pullovers, slip-overs, waist-coats, twinsets, cardigans, bed jackets and jumpers : 1 1 . Men's and boys' : aaa) Of wool bbb) Of fine animal hair ccc) Of synthetic textile fibres ddd) Of regenerated textile fibres eee) Of cotton 22 . Women's , girls' and infants' : bbb) Of wool ccc) Of fine animal hair ddd) Of synthetic textile fibres eee) Of regenerated textile fibres fff) Of cotton 60.05-01 60.05-31 60.05-33 60.05-34 60.05-35 60.05-36 60.05-39 60.05-40 60.05-41 60.05-42 60.05-43 a) 1 791 000 pieces b) 764 000 pieces 6 61.01 Men's and boys' outer garments : B. Other : V. Other : d) Breeches and shorts : 1 . Of wool or of fine animal hair 2 . Of man-made textile fibres 3 . Of cotton 61.01-62 61.01-64 61.01-66 21 . 11 . 83 Official Journal of the European Communities No L 324/ 13 Category No CCT heading No Description NIMEXE code Level of ceiling : a) global b) For products not covered by the sec ­ ond subparagraph of Article 1 (2 ) 1 2 3 4 5 61.01 (cont 'd) B. V. e) Trousers : 1 . Of wool or of fine animal hair 2 . Of man-made fibres 3 . Of cotton 61.01-72 61.01-74 61.01-76 61.02 Women's, girls ' and infants ' outer garments : B. Other : II . Other : e) Other : 6 . Trousers and slacks : aa) Of wool or of fine animal hair bb) Of man-made textile fibres cc) Of cotton 61.02-66 61.02-68 61.02-72 a) 2 763 000 pieces b) 340 000 pieces 7 8 60.05 61.02 61.03 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : b) Other : 4 . Other outer garments : aa) Blouses and shirt-blouses for women, girls and infants : 22 . Of wool or of fine animal hair 33 . Of synthetic textile fibres 44 . Of regenerated textile fibres 55 . Of cotton Women's , girls' and infants' outer garments : B. Other : II . Other : e) Other : 7 . Blouses and shirt-blouses : bb) Of man-made textile fibres cc) Of cotton dd) Of other textile materials Men's and boys' under garments , including collars , shirt fronts and cuffs : A. Shirts 60.05-22 60.05-23 60.05-24 60.05-25 61.02-78 61.02-82 61.02-84 61.03-11 , 15 , 19 a) 1 779 000 pieces b) 180 000 pieces a) 6 441 000 pieces b) 1 209 000 pieces No L 324/ 14 Official Journal of the European Communities 21 . 11 . 83 Category No CCT heading No Description NIMEXE code Level ofceiling 1 2 3 4 5 9 55.08 62.02 Terry towelling and similar terry fabrics , of cotton Bed linen , table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : III . Toilet linen and kitchen linen : a) Of cotton : 1 . Of terry towelling and similar terry fabrics 55.08 all Nos 62.02-71 324 tonnes Level of ceiling : a) global b) for products not covered by the sec ­ ond subparagraph of Article 1 (2) 12 60.03 Stockings , under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted , not elastic or rubberized : A. Of wool or of fine animal hair B. Of synthetic textile fibres : I. Knee-length stockings II . Other b) Other C. Of cotton D. Of other textile materials 60.03-11 , 19 60.03-20 60.03-27 60.03-30 60.03-90 a) 4 917 000 pairs b) 2 039 000 pairs 15 B 61.02 Women's , girls' and infants ' outer garments : B. Other : II . Other : e) Other : 1 . Jackets (excluding waister jackets) and blazers : aa) Of wool or of fine animal hair bb) Of man-made textile fibres cc) Of cotton 2 . Coats and raincoats ; cloaks and capes : aa) Of wool or of fine animal hair bb) Of man-made textile fibres cc) Of cotton 61.02-31 61.02-32 61.02-33 61.02-35 61.02-36, 37 61.02-39 , 40 a) 1 255 000 pieces ' b) 194 000 pieces No L 324/ 1521 . 11 . 83 Official Journal of the European Communities Category No CCT heading No Description NIMEXE code Level of ceiling : a) global b) for products not covered by the sec ­ ond subparagraph of Article 1 (2) 1 2 3 4 5 16 61.01 Men's and boys' outer garments : B. Other : V. Other : c) Suits and coordinate suits (excluding ski suits) : 1 . Of wool or of fine animal hair 2 . Of man-made textile fibres 3 . Of cotton 61.01-51 61.01-54 61.01-57 a) 794 000 pieces b) 211 000 pieces 18 61.03 Men's and boys' under garments , including collars , shirt fronts and cuffs : B. Pyjamas C. Other 61.03-51 , 55 , 59 61.03-81 , 85 , 89 a) 131 tonnes b) 81 tonnes y I Level ofceiling 22 56.05 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : A. Of synthetic textile fibres 56.05-03 , 05 , 07 , 09 , 11 , 13 , 15 , 19 , 21 , 23 , 25 , 28 , 32 , 34, 36 , 38 , 39 , 42 , 44 , 45 , 46 , 47 311 tonnes 23 56.05 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : B. Of regenerated textile fibres 56.05-51 , 55 , 61 , 65 , 71 , 75 , 81 , 85 , 91 , 95 , 99 180 tonnes No L 324/ 16 Official Journal of the European Communities 21 . 11 . 83 Category No CCT heading No Description NIMEXE code Level of ceiling : a) global b) for products not covered by the sec ­ ond subparagraph of Article 1 (2) 1 2 3 4 5 24 and 25 60.04 60.04 Under garments, knitted or crocheted, not elastic or rubberized : B. Other : IV. Other : b) Of synthetic textile fibres : 1 . Men's and boys': bb) Pyjamas d) Of cotton : 1 . Men's and boys' : bb) Pyjamas Under garments, knitted or crocheted, not elastic or rubberized : B. Other : IV. Other : b) Of synthetic textile fibres 2 . Women's , girls ' and infants': aa) Pyjamas bb) Nightdresses d) Of cotton : 2 . Women's , girls' and infants ': aa) Pyjamas bb) Nightdresses 60.04-47 60.04-73 60.04-51 60.04-53 60.04-81 60.04-83 a) 970 000 pieces b) 625 000 pieces Level of ceiling 33 51.04 62.03 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip of heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : III . Fabrics made from strip or the like of polyethylene or polypropylene, of a width of : a) Less than 3 m Sacks and bags , of a kind used for the packing of goods : B. Of other textile materials : II . Other : b) Of fabric of synthetic textile fibres : 1 . Made from polyethylene or poly ­ propylene strip 51.04-06 62.03-51 , 59 417 tonnes 21 . 11 . 83 Official Journal of the European Communities No L 324/ 17 Category No CCT heading No Description NIMEXE code Level ofceiling 1 2 3 4 5 37 56.07 Woven fabrics of man-made fibres (discontinuous or waste) : B. Of regenerated textile fibres 56.07-50 , 51 , 55 , 56 , 59, 60, 61 , 65, 67 , 68 , 69, 70 , 71 , 72 , 73 , 74 , 77, 78 , 82 , 83 , 84 , 87 755 tonnes 48 53.07 53.08 Yarn of combed sheep's or lambs' wool (worsted yarn), not put up for retail sale Yarn of fine animal hair (carded or combed), not put up for retail sale : B. Combed 53.07 all Nos 53.08-21 , 25 277 tonnes 52 55.06 Cotton yarn , put up for retail sale 55.06 all Nos 1 10 tonnes 56 56.06 Yarn of man-made fibres (discontinuous or waste), put up for retail sale : A. Of synthetic textile fibres 56.06-11 , 15 60 tonnes 57 56.06 Yarn of man-made fibres (discontinuous or waste), put up for retail sale : B. Of regenerated textile fibres 56.06-20 2 tonnes 67 60.05 60.06 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : b) Other : 5 . Clothing accessories B. Other Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : B. Other : II . Stockings III . Other 60.05-93 , 94, 95 60.05-96 , 97 , 98 , 99 60.06-92 60.06-96, 98 245 tonnes No L 324/ 18 Official Journal of the European Communities 21 . 11 . 83 Category No CCT heading No Description NIMEXE code Level of ceiling : a) global b) for products not covered by the sec ­ ond subparagraph of Article 1 (2) 1 2 3 4 5 73 60.05 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II. Other : b) Other : 3 . Track suits 60.05-16, 17, 19 a) 412 000 pieces b) 348 000 pieces Level of ceiling (tonnes) Diverse 59.04 Twine, cordage, ropes and cables, plaited or not 59.04 all Nos 2 033 21 . 11 . 83 Official Journal of the European Communities No L 324/ 19 ANNEX III Order No CCT heading No Description NIMEXE code Level of ceiling (tonnes) 1 2 3 4 5 27.10 Petroleum oils and oils obtained from bituminous minerals , other than crude ; preparations not elsewhere specified or included, containing not less than 70 % by weight of petroleum oils or of oils obtained from bituminous minerals , these oils being the basic constituents of the preparations : A. Light oils : III . For other purposes B. Medium oils : III . For other purposes C. Heavy oils : I. Gas oils : c) For other purposes II. Fuel oils : c) For other purposes III . Lubricating oils ; other oils : c) To be mixed in accordance with the terms of Additional Note 7 to this Chapter (a) d) For other purposes . Petroleum gases and other gaseous hydrocarbons : A. Propane of a purity not less than 99 % : I. For use as a power or heating fuel B. Other : 27.10-15 , 17,21,25,29 27.10-34, 38 , 39 27.10-59 27.10-69 27.10-75 27.10-79 27.11-03 27.11-19 27.11 III YU 1 496 400 I. Commercial propane and commercial bu ­ tane : 27.12 27.12-19 27.12-90 27.13 c) For other purposes Petroleum jelly : A. Crude : III . For other purposes B. Other Paraffin wax, micro-crystalline wax, slack wax, ozokerite, lignite wax, peat wax and other ­ mineral waxes , whether or not coloured : B. Other : I. Crude : c) For other purposes II . Other Petroleum bitumen, petroleum, coke and other residues of petroleum oils or of oils obtained from bituminous minerals : C. Other : II . Other 27.13-89 27.13-90 27.14 27.14-99 (a) Entry under this subheading is subject to conditions to be determined by the competent authorities . No L 324/20 Official Journal of the European Communities 21 . 11 . 83 ANNEX IV Order No CCT heading No Description NIMEXE code Level of ceiling(tonnes) 1 2 3 4 5 28.05 Alkali and alkaline-earth metals ; rare earth metals , yttrium and scandium and intermixtures or interalloys thereof; mercury : D. Mercury : IV YU 1 73.02 I. In flasks of a net capacity of 34,5 kg (standard weight), of a fob value, per flask, not exceeding 224 ECU Ferro-alloys : A. Ferro-manganese : 28.05-71 20 IVYU2 II. Other 73.02-19 69 IV YU 3 C. Ferro-silicon 73.02-30 5 005 IV YU 4 D. Ferro-silico-manganese E. Ferro-chromium and ferro-silico-chromium : 73.02-40 771 IV YU 5 I. Ferro-chromium 73.02-52, 53 , 54 1 183 IV YU 6 76.01  Of which ferro-chromium containing by weight not more than 0,10 % of carbon and more than 30 % but not more than 90 % of chromium (super-refined ferro ­ chromium), maximum Unwrought aluminium ; aluminium waste and scrap : ex 73.02-52 , 53 , 54 591 IV YU 7 78.01 A. Unwrought Unwrought lead (including argentiferous lead); lead waste and scrap : A. Unwrought : 76.01-11 , 15 2 058 IV YU 8 79.01 II . Other Unwrought zinc ; zinc waste and scrap : 78.01-12 , 13 , 15 , 19 1 226 IV YU 9 A. Unwrought 79.01-11 , 15 1 561 21 . 11 . 83 Official Journal of the European Communities No L 324/21 ANNEX V CCT heading No Description 28.40 Phosphites , hypophosphites and phosphates : B. Phosphates (including polyphosphates): II . Other 44.15 Plywood, blockboard, laminboard, battenboard and similar laminated wood products (including veneered panels and sheets) ; inlaid wood and wood marquetry 44.17 'Improved' wood, sheets , blocks or the like 44.18 Reconstituted wood, being wood shavings , wood chips, sawdust, wood flour or other ligneous waste agglomerated with natural or artificial resins or other organic binding substances, in sheets , blocks or the like 44.23 Builders' carpentry and joinery (including prefabricated and sectional buildings and assembled parquet flooring panels) 70.12 Glass inners for vacuum flasks or for other vacuum vessels 70.13 Glassware (other than articles falling in heading No 70.19) of a kind commonly used for table, kitchen, toilet or office purposes, for indoor decoration, or for similar uses 84.41 Sewing machines ; furniture specially designed for sewing machines ; sewing machine needles : A. Sewing machines ; furniture specially designed for sewing machines : I. Sewing machines (lock-stitch only), with heads of a weight not exceeding 16 kg without motor or 17 kg including the motor ; sewing machine heads (lock-stitch only) of a weight not exceeding 16 kg without motor or 17 kg including the motor : b) Other 85.01 Electrical goods of the following descriptions : generators, motors, converters (rotary or static), transformers, rectifiers and rectifying apparatus, inductors : B. Other machines and apparatus : I. Generators, motors (whether or not equipped with speed reducing, changing or step-up gear) and rotary converters C. Parts 85.15 Radiotelegraphic and radiotelephonic transmission and reception apparatus ; radio-broadcasting and television transmission and reception apparatus (including receivers incorporating sound recorders or reproducers) and television cameras ; radio navigational aid apparatus, radar apparatus and radio remote control apparatus 85.19 Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits , or for making connections to or in electrical circuits (for example, switches, relays, fuses, lightning arresters, surge suppressors , plugs, lampholders and junction boxes); resistors, fixed or variable (including potentiometers), other than heating resistors ; printed circuits ; switchboards (other than telephone switchboards) and control panels : A. Electrical apparatus for making and breaking electrical circuits , for the protection of electrical circuits or for making connections to or in electrical circuits B. Resistors, fixed or variable (including potentiometers), other than heating resistors No L 324/22 Official Journal of the European Communities 21 . 11 . 83 CCT heading No Description 85.21 Thermionic, cold cathode and photo-cathode valves and tubes (including vapour or gas-filled valves and tubes, cathode-ray tubes, television camera tubes and mercury arc rectifying valves and tubes); photocells ; mounted piezo-electric crystals ; diodes , transistors and similar semi-conductor devices ; light emitting diodes ; electronic microcircuits 85.25 Insulators of any material